COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                ORDER ON MOTION TO DISMISS

Appellate case name:     Jordan D. Houghtaling V. Nichol A. Houghtaling

Appellate case number:   01-13-00547-CV

Trial court case number: 2012-38612

Trial court:             310th District Court of Harris County

Date motion filed:       December 3, 2013 (Amended, March 24, 2014)

Party filing motions:    Appellee

       It is ordered that the appellee’s motion to dismiss is DENIED.


Judge’s signature: /s/ Michael Massengale_______________________
                   Acting for the Court

Panel consists of: Justices Jennings, Bland, and Massengale


Date: June 26, 2014